Citation Nr: 1759846	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  13-00 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased evaluation for service-connected lumbar degenerative disc and joint disease with bilateral lower extremity radiculopathy currently evaluated as 60 percent disabling.

2. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected lower facet joint disease of the spine.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to June 1976.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from April 2011 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The April 2011 rating decision granted service connection for lower facet joint disease of the spine, and assigned a 10 percent rating, effective January 11, 2000.  The December 2013 rating decision, in pertinent part, denied entitlement to a TDIU and service connection for erectile dysfunction.  Additionally, the December 2013 RO increased the Veteran's rating for his service-connected lower facet joint disease of the spine to 20 percent, effective November 12, 2013.  

In a March 2017 rating decision, the RO combined the Veteran's service-connected lower facet joint disease with his service-connected right leg radiculopathy, which was assigned a 20 percent rating, effective November 12, 2013, and his service-connected left leg radiculopathy, which was assigned a 10 percent rating ,effective November 12, 2013.   The RO assigned a 60 percent rating, effective January 11, 2000, for the combined service-connected disabilities.  However, the Veteran is presumed to seek the maximum available benefits; therefore, the issue remains on appeal as noted on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Further, the RO granted the Veteran entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective November 15, 2008.  This represents a full grant of the benefit requested based on the Veteran's report that his last date of employment was November 15, 2008.  Therefore, that issue is no longer on appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A. Lower Facet Joint Disease

The Veteran was afforded a VA examination to access the severity of his service-connected lower facet joint disease of the spine in November 2016.  However, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the case of Correia v. McDonald, 28 Vet. App. 158 (2016), which impacts the Veteran's case.  In Correia, the Court determined that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that the VA examinations are adequate. 

Moreover, the November 2016 VA examiner would not comment on whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time or with flare-ups, stating that such an opinion would require speculation.  The examiner further stated that he was unable to render such an opinion because the examination did not occur during a flare up.  The examiner did not indicate what additional information could have been provided or was needed to furnish the requested opinion. 

To that end, in Sharp v. Shulkin, 29 Vet.App. 26 (2017), the Court of Appeals for Veterans Claims (Court) recently affirmed that in order for an examination to comply with 38 C.F.R. § 4.40, the examiner must express an opinion regarding functional impairment and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Further, the Court in Sharp notes that an examiner may not decline to provide an opinion on the basis of speculation unless the examiner has "considered all procurable and assembled data" and offered a basis for this conclusion, and it must be apparent that the inability to provide an opinion without speculation reflects "'the limitation of knowledge in the medical community at large,'" as opposed to a limitation of the individual examiner (lack of expertise, insufficient information, or unprocured testing).  Id. at 33 (quoting Jones v. Shinseki, 23 Vet.App. 382, 390 (2009)).  Here, the basis for the conclusion as to an inability to render an opinion without resort to speculation is unclear, particularly in light of the VA Clinician's Guide, which instructs examiners to opine as to functional loss during a flare based on the Veteran's statements.   Thus, on remand, the Veteran should be afforded another VA examination.

B. Erectile Dysfunction

In November 2013, the Veteran was afforded a VA examination to determine the nature and etiology of the Veteran's erectile dysfunction.  The examiner opined that the Veteran's erectile dysfunction was not related to his period of active service.  In that regard, the examiner noted that the Veteran had known risk factors for erectile dysfunction, to include hypertension, dyslipidemia, a history of tobacco use, and medications known to affect sexual function.  Also, the examiner stated that the Veteran's erectile dysfunction had a recent onset, whereas his service-connected lower facet joint disease had its onset approximately 10 to 15 years prior to the examination.  

In a September 2016 VA Disability Benefits Questionnaire, the examiner opined that the Veteran's erectile dysfunction was not aggravated beyond its normal progression by his service-connected lower facet joint disease of the spine.  To that end, the examiner reported that the Veteran had multiple risk factors for erectile dysfunction, to include hypertension, dyslipidemia, and use of offending medications.  

The Board finds that the November 2013 and September 2016 VA medical opinions are inadequate to decide the claim.  In that regard, both examiners, respectively, opine that the Veteran's medication may have caused or aggravated the Veteran's erectile dysfunction.  However, the examiners did not report whether such medication was related to the Veteran's service-connected lower facet joint disease of the spine.  To that end, the record reflects that the Veteran is prescribed hydrocodone to treat pain related to his service-connected lower facet joint disease of the spine.  See November 2016 VA Examination.  Further, the examiners did not address specifically why the Veteran's service-connected lower facet joint disease of the spine did not cause or aggravate the Veteran's erectile dysfunction.  Rather, each reported that other conditions were likely responsible for causing the Veteran's erectile dysfunction, and neither opinion addressed what, if any, factor the Veteran's service-connected lower facet joint disease of the spine had in relation to the Veteran's erectile dysfunction.  Based on the foregoing, the Board finds the examiners' opinions are inadequate and, thus, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his erectile dysfunction and lower facet joint disease of the spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination to assess the severity of his service-connected lower facet joint disease of the spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions.

After examining the Veteran and reviewing the record, the examiner should specifically delineate all symptoms associated with the Veteran's service-connected lower facet joint disease of the spine.

The examiner should specifically test the range of motion for pain for the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner is advised that the Veteran is competent to report limitation during flare-ups.  In assessing functional loss, flare-ups must be considered, and the examiner must consider all procurable and ascertainable data and describe the extent of any pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report functional impairment due to such factors in terms of additional degrees of limitation of motion.  If the examiner is unable to provide such an opinion without resort to speculation, the examiner must provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

The examiner should also provide an opinion concerning the impact of the Veteran's lower facet joint disease of the spine on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his lumbar spine disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

3. Return the claims file to an appropriate VA examiner in order to obtain an opinion as to the nature and etiology of the Veteran's erectile dysfunction.  If a new examination is deemed necessary to respond to this request, one should be scheduled. 

The examiner should review the claims file and provide and addendum opinion addressing the following: 

a) The nature and diagnosis of the Veteran's erectile dysfunction.  

b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is due to or results from his service-connected lower facet joint disease of the spine, to include medications used to treat his service-connected lower facet joint disease of the spine.  Specifically, the record indicates that the Veteran is prescribed hydrocodone with regard to the treatment of pain related to his service-connected lower facet joint disease of the spine.  

c) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction is aggravated by his service-connected lower facet joint disease of the spine, to include medications used to treat his service-connected lower facet joint disease of the spine.

Also, the examiner is requested to address the article attached to the Veteran's representative's July 2017 written brief presentation, which discusses a relationship between back pain and erectile dysfunction.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. In the event that the Veteran does not report for his scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







